GUY, J.
The action was brought to recover for the breach of an alleged contract of employment for one year at $50 a week. answer denied the contract as pleaded, and set up a conditional contract, for the alleged breach, of which, as well as for other alleged improper it averred was
Defendant moved, among other things, for a bill of particulars as to whether said contract was oral or in writing, and, if in writing, for a copy thereof. Either party is entitled to know whether the alleged contract under which his opponent claims, when its terms are in dispute, is oral or in writing, and, if the latter, to have a copy thereof. Cozzens v. American General Engineering Co., 126 App. Div. 942, 111 N. Y. Supp. 350; Alleghany Iron Co. v. Chesapeake & O. R. Co., 69 App. Div. 87, 88, 74 N. Y. Supp. 514. _
_ Order reversed, with $10 costs and disbursements, and motion granted, with $10 costs. All concur.